UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-8568 John Hancock Financial Opportunities Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC Stocks rose to record highs in the 12 months ended October 31, 2013, with virtually every sector of the S&P 500 Index enjoying double-digit gains. Signs of economic improvement in the United States and Japan and economic stabilization in Europe helped support stock prices. Equities also benefited from the aggressive monetary policies of the U.S. Federal Reserve (Fed) and central banks of other developed nations. In that environment, financial shares did very well and outperformed the broader stock market. Within the S&P 500 Financials Index, capital markets-related industries were among the best performers, including asset managers, custody banks, and investment banks. The poorest performers tended to be real estate-related securities. In the 12 months ended October 31, 2013, John Hancock Financial Opportunities Fund had total returns of 29.03% at closing net asset value (NAV) and 30.56% at closing market price. The difference in the fund’s NAV performance and its market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the fund’s NAV at any time. By comparison, the S&P Composite 1500 Banks Index and the average open-end financial fund category tracked by Morningstar, Inc. returned 29.19% and 31.06%, respectively. The fund’s current annualized distribution rate was 5.15% at closing NAV and 5.34% at closing market price on October 31, 2013. The fund enjoyed contributions from positions across a broad range of industries. A number of key contributors were asset-sensitive banks benefiting from improving economic conditions and the prospect of rising interest rates. Rates rising from historically low levels should benefit banks’ spread lending business. Another source of strength was alternative asset manager The Blackstone Group LP. In a period of such strong absolute performance, there were still a few positions that detracted from the fund’s results. The leading individual detractor was Florida-based bank holding company Bond Street Holdings LLC. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Investments focused on one industry may fluctuate more widely than investments across multiple industries. 6 Financial Opportunities Fund | Annual report Portfolio summary Top 10 Holdings (23.2% of Total Investments on 10-31-13) PNC Financial Services Group, Inc. 3.0% Wells Fargo & Company 2.2% Cullen/Frost Bankers, Inc. 2.9% FNB Corp. 1.9% U.S. Bancorp 2.8% Talmer Bancorp, Inc. 1.9% JPMorgan Chase & Company 2.7% SunTrust Banks, Inc. 1.8% M&T Bank Corp. 2.2% The Carlyle Group LP 1.8% Industry Composition Commercial Banks 77.2% Real Estate Investment Trusts 2.2% Thrifts & Mortgage Finance 10.0% Insurance 0.8% Diversified Financial Services 4.6% Short-Term Investments 0.7% Capital Markets 4.5% 1 As a percentage of total investments on 10-31-13. 2 Cash and cash equivalents not included. 3 Investments focused on one industry may fluctuate more widely than investments across multiple industries. Annual report | Financial Opportunities Fund 7 Fund’s investments As of 10-31-13 Shares Value Common Stocks 100.1% (82.8% of Total Investments) (Cost $334,446,314) Financials 100.1% Capital Markets 3.4% KKR & Company LP 128,055 2,810,808 The Blackstone Group LP 98,870 2,598,304 The Carlyle Group LP (Z) 299,523 9,261,245 Commercial Banks 79.9% 1st Source Corp. 7,787 244,356 1st United Bancorp, Inc. (Z) 450,221 3,439,688 Access National Corp. 51,655 750,547 Ameris Bancorp (I)(Z) 243,266 4,451,768 Anchor Bancorp Wisconsin, Inc. (I)(R) 169,300 3,400,383 Anchor Bancorp, Inc. (I) 88,416 1,505,724 Avenue Bank (I)(R) 300,000 2,333,280 Avidbank Holdings (I)(R) 200,000 2,019,540 Bank of Marin Bancorp, Class A 3,175 135,096 Bar Harbor Bankshares (Z) 53,347 2,013,316 BB&T Corp. (Z) 237,599 8,071,238 Bond Street Holdings LLC, Class A (I)(S)(Z) 284,903 3,988,642 Bond Street Holdings LLC, Class B (I)(S) 6,901 96,614 Bridge Capital Holdings (I)(Z) 150,564 2,648,421 Bryn Mawr Bank Corp. 80,000 2,228,800 BSB Bancorp, Inc. (I)(Z) 177,195 2,526,801 Camden National Corp. 36,776 1,483,912 Centerstate Banks, Inc. 176,994 1,745,161 Chemical Financial Corp. 101,073 2,960,428 City Holding Company (Z) 39,363 1,791,017 Comerica, Inc. (Z) 193,525 8,379,633 Commerce Bancshares, Inc. (Z) 66,613 3,064,864 Community National Bank/Great Neck NY (I) 101,100 1,339,575 ConnectOne Bancorp, Inc. (I) 21,761 827,136 CU Bancorp (I) 91,813 1,707,722 Cullen/Frost Bankers, Inc. (Z) 208,025 14,726,090 DNB Financial Corp. 78,515 1,637,038 Eastern Virginia Bankshares, Inc. (I) 268,537 1,619,278 Evans Bancorp, Inc. 69,760 1,374,272 Fifth Third Bancorp (Z) 452,067 8,602,835 First Bancorp, Inc. Maine (Z) 266,499 4,639,748 8 Financial Opportunities Fund | Annual report See notes to financial statements Shares Value Commercial Banks (continued) First Community Corp. 136,228 $1,412,684 First Connecticut Bancorp, Inc. 10,112 148,444 First Financial Bancorp 139,115 2,159,065 First Financial Holdings, Inc. 82,457 4,941,648 First Horizon National Corp. (Z) 180,033 1,917,351 First Merchants Corp. 118,683 2,231,240 First Security Group, Inc. (I) 1,192,189 2,420,144 First Southern Bancorp, Inc., Class B (Florida) (I) 78,390 404,492 Firstbank Corp. 45,424 889,856 FirstMerit Corp. (Z) 196,902 4,422,419 Flushing Financial Corp. (Z) 192,160 3,860,494 FNB Corp. (Z) 767,513 9,601,588 Glacier Bancorp, Inc. (Z) 223,556 6,176,852 Guaranty Bancorp 22,818 308,043 Hamilton State Bancshares (I)(R) 350,000 2,601,591 Hancock Holding Company (Z) 245,752 8,055,751 Heritage Commerce Corp. (Z) 387,733 3,020,440 Heritage Financial Corp. 134,466 2,168,937 Heritage Oaks Bancorp (I)(Z) 650,719 4,457,425 Home Federal Bancorp, Inc. 125,986 1,964,122 Independent Bank Corp. — Massachusetts (Z) 195,961 7,031,081 Independent Bank Corp. — Michigan (I) 125,407 1,218,956 Intermountain Community Bancorp (I) 115,108 1,784,174 M&T Bank Corp. (Z) 102,651 11,551,317 MB Financial, Inc. (Z) 183,150 5,439,555 Monarch Financial Holdings, Inc. 162,521 1,929,124 MutualFirst Financial, Inc. 100,539 1,709,163 NewBridge Bancorp (I) 207,422 1,547,368 Northrim BanCorp, Inc. 77,232 1,938,523 Pacific Continental Corp. 183,645 2,530,628 PacWest Bancorp (Z) 41,762 1,589,044 Park National Corp. (Z) 42,113 3,336,192 Park Sterling Corp. (Z) 585,931 3,814,411 Peoples Bancorp, Inc. 64,573 1,447,727 PNC Financial Services Group, Inc. (Z) 206,732 15,201,004 Prosperity Bancshares, Inc. (Z) 127,654 7,971,992 Sandy Spring Bancorp, Inc. 54,695 1,339,481 Sierra Bancorp 140,000 2,650,200 Simmons First National Corp., Class A 28,116 920,518 Southern First Bancshares, Inc. (I) 57,450 772,128 Southwest Bancorp, Inc. (I) 110,118 1,762,989 State Bank Financial Corp. 103,998 1,774,206 Suffolk Bancorp (I)(Z) 135,334 2,645,780 Sun Bancorp, Inc. (I) 630,331 2,080,092 SunTrust Banks, Inc. (Z) 278,451 9,367,092 Swedbank AB, Class A 216,597 5,651,741 Talmer Bancorp, Inc. (I)(S) 896,300 9,539,694 The Community Financial Corp. 50,320 971,176 See notes to financial statements Annual report | Financial Opportunities Fund 9 Shares Value Commercial Banks (continued) TriCo Bancshares (Z) 202,536 $5,122,135 Trustmark Corp. (Z) 123,537 3,355,265 U.S. Bancorp (Z) 385,314 14,395,331 Union First Market Bankshares Corp. (Z) 214,144 5,165,153 United Bancorp, Inc. (I) 317,968 2,337,065 United Bankshares, Inc. 74,856 2,214,240 VantageSouth Bancshares, Inc. (I) 123,408 603,465 Virginia Heritage Bank (I) 43,877 706,420 Washington Banking Company 67,556 1,149,128 Washington Trust Bancorp, Inc. (Z) 123,905 4,075,235 Wells Fargo & Company 265,725 11,343,800 WesBanco, Inc. (Z) 137,003 4,027,888 WestAmerica Bancorp. (Z) 25,066 1,290,398 Westbury Bancorp, Inc. (I) 46,043 664,861 Wilshire Bancorp, Inc. (Z) 618,257 5,236,637 Yadkin Financial Corp. (I)(Z) 188,570 3,096,319 Zions Bancorporation (Z) 265,769 7,539,867 Diversified Financial Services 4.6% Bank of America Corp. (Z) 384,352 5,365,554 JPMorgan Chase & Company (Z) 274,274 14,136,082 Insurance 0.9% Gjensidige Forsikring ASA 210,539 3,929,392 Real Estate Investment Trusts 0.5% Campus Crest Communities, Inc. 31,500 315,315 Digital Realty Trust, Inc. (Z) 14,500 691,070 Spirit Realty Capital, Inc. 95,240 996,210 Thrifts & Mortgage Finance 10.8% Berkshire Hills Bancorp, Inc. (Z) 358,903 9,105,369 Cheviot Financial Corp. 114,092 1,232,194 First Defiance Financial Corp. (Z) 125,381 3,237,337 Georgetown Bancorp, Inc. 65,000 949,000 Heritage Financial Group, Inc. (Z) 123,914 2,128,843 Hingham Institution for Savings (Z) 80,000 5,817,600 HomeStreet, Inc. (Z) 134,465 2,557,524 Hudson City Bancorp, Inc. (Z) 267,248 2,399,887 New York Community Bancorp, Inc. (Z) 365,166 5,919,341 Rockville Financial, Inc. 106,610 1,401,922 Simplicity Bancorp, Inc. 109,586 1,718,308 Southern Missouri Bancorp, Inc. 56,094 1,696,844 United Community Financial Corp. (I) 634,588 2,538,352 WSFS Financial Corp. (Z) 73,787 5,165,828 10 Financial Opportunities Fund | Annual report See notes to financial statements Shares Value Preferred Securities 12.1% (10.0% of Total Investments) (Cost $49,571,708) Financials 12.1% Capital Markets 0.8% Hercules Technology Growth Capital, Inc., 7.000% (Z) 78,825 2,028,167 JMP Group, Inc., 8.000% (Z) 61,877 1,546,306 Commercial Banks 7.8% Boston Private Financial Holdings, Inc., Depository Shares, 6.950% 159,535 3,765,026 First Bancshare (5.000% to 2-1-14, then 9.000% thereafter) 210,000 3,118,500 First Citizens Bancshares, Inc., Series A (5.000% to 2-1-14, then 9.000% thereafter) (S) 15,038 3,183,996 First Financial Holdings, Inc. (5.000% to 2-15-14, then 9.000% thereafter) 1,850 1,841,964 First Southern Bancorp, Inc. (5.000% to 2-1-14, then 9.000% thereafter) 134 270,077 Fresno First Bank, Series C, 5.000% 11,660 1,154,340 Hometown Bankshares Corp. (5.000% to 2-1-14, then 9.000% thereafter) (R) 1,050 1,050,000 Royal Bank of Scotland Group PLC, Series N, 6.350% (Z) 139,650 2,973,149 Royal Bank of Scotland Group PLC, Series T, 7.250% (Z) 51,123 1,230,531 Synovus Financial Corp., 7.875% 200,000 5,532,000 United Bancorp, Inc., Series A (5.000% to 2-1-14, then 9.000% thereafter) 750 723,750 United Community Banks, Inc., Series B (5.000% to 2-1-14, then 9.000% thereafter) 4,081 3,952,326 United Community Banks, Inc., Series D (5.000% to 2-1-14, then 9.000% thereafter) (S) 3,000 2,992,500 Zions Bancorporation, 6.300% 63,229 1,501,689 Real Estate Investment Trusts 2.1% Cedar Realty Trust, Inc., 7.250% (Z) 9,532 220,285 CommonWealth REIT, 6.500% 35,722 770,524 FelCor Lodging Trust, Inc., Series A, 1.950% 86,950 2,018,979 Sotherly Hotels, Inc., 8.000% 60,000 1,498,200 Strategic Hotels & Resorts, Inc., Series B, 8.250% (Z) 112,600 2,578,540 Strategic Hotels & Resorts, Inc., Series C, 8.250% (Z) 86,500 1,989,500 Thrifts & Mortgage Finance 1.4% Banc of California, Inc., 7.500% 143,088 3,645,882 WSFS Financial Corp., 6.250% (Z) 80,000 2,064,800 See notes to financial statements Annual report | Financial Opportunities Fund 11 Maturity Rate (%) date Par value Value Corporate Bonds 5.6% (4.6% of Total Investments) (Cost $23,102,505) Financials 5.6% Capital Markets 0.5% E*TRADE Financial Corp. 6.000 11-15-17 $2,000,000 2,120,000 Commercial Banks 4.4% Synovus Financial Corp. 5.125 06-15-17 1,000,000 1,020,000 Synovus Financial Corp. 7.875 02-15-19 3,000,000 3,412,500 United Community Banks, Inc. 9.000 10-15-17 3,500,000 3,762,500 VantageSouth Bancshares, Inc. (R) 7.625 08-12-23 5,000,000 5,000,000 Western Alliance Bancorp 10.000 09-01-15 1,500,000 1,616,250 Zions Bancorporation (5.800% to 6-15-23, then 3 month LIBOR + 3.800%) (Q) 5.800 06-15-23 4,150,000 3,718,400 Diversified Financial Services 0.7% Nationstar Mortgage LLC 6.500 07-01-21 3,000,000 2,947,500 Convertible Bonds 0.7% (0.6% of Total Investments) (Cost $3,000,000) Financials 0.7% BlackRock Kelso Capital Corp. (S)(Z) 5.500 02-15-18 3,000,000 3,054,375 Shares Value Investment Companies 0.1% (0.1% of Total Investments) (Cost $493,098) Financials 0.1% FII BTG Pactual Corporate Office Fund 6,000 369,074 Warrants 1.4% (1.2% of Total Investments) (Cost $3,656,631) Financials 1.4% Commercial Banks 1.2% Bank of Marin Bancorp (Expiration Date: 12-5-18, Strike Price: $27.23) (I) 58,240 934,869 Comerica, Inc. (Expiration Date: 11-14-18, Strike Price: $29.40) (I) 93,762 1,545,198 Horizon Bancorp (Expiration Date: 12-19-18, Strike Price: $17.68) (I) 178,943 2,484,711 TCF Financial Corp. (Expiration Date: 11-14-18, Strike Price: $16.93) (I) 71,471 169,386 Valley National Bancorp (Expiration Date: 11-14-18, Strike Price: $16.92) (I) 33,222 20,598 Diversified Financial Services 0.2% Citigroup, Inc. (Expiration Date: 1-4-19; Strike Price: $106.10) (I) 1,045,183 648,013 Thrifts & Mortgage Finance 0.0% Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I) 27,297 159,142 12 Financial Opportunities Fund | Annual report See notes to financial statements Maturity Yield* date Par value Value Certificate of Deposit 0.0% (0.0% of Total Investments) (Cost $75,842) Country Bank for Savings 1.000 08-28-14 $1,936 1,936 First Bank Richmond 2.226 12-05-13 19,076 19,076 First Bank System, Inc. 0.549 04-02-15 4,906 4,906 First Federal Savings Bank of Louisiana 0.100 01-06-14 3,029 3,029 Framingham Cooperative Bank 0.750 09-08-15 3,951 3,951 Home Bank 0.867 12-04-13 18,442 18,442 Hudson Savings 0.700 04-20-15 2,128 2,128 Machias Savings Bank 0.500 05-24-15 1,946 1,946 Midstate Federal Savings and Loan 0.500 05-27-14 1,979 1,979 Milford Bank 0.300 06-04-15 1,891 1,891 Milford Federal Savings and Loan Association 0.200 04-21-14 2,022 2,022 Mount McKinley Savings Bank 0.200 12-03-13 1,693 1,693 Mt. Washington Bank 0.700 10-30-15 1,873 1,873 Newburyport Five Cent Savings Bank 0.750 10-20-14 2,062 2,062 Newton Savings Bank 0.450 05-30-15 1,929 1,929 OBA Federal Savings and Loan 0.400 12-15-14 1,322 1,322 Plymouth Savings Bank 0.200 04-21-15 1,931 1,931 Salem Five Cents Savings Bank 0.250 12-17-13 1,721 1,721 Sunshine Federal Savings and Loan Association 0.500 05-10-15 2,005 2,005 Par value Value Short-Term Investments 0.9% (0.7% of Total Investments) (Cost $3,817,000) Repurchase Agreement 0.9% Repurchase Agreement with State Street Corp. dated 10-31-13 at 0.000% to be repurchased at $3,817,000 on 11-1-13, collateralized by $3,910,000 U.S. Treasury Notes, 1.000% due 5-31-18 (valued at $3,895,338, including interest) $3,817,000 3,817,000 Total investments (Cost $418,163,098) † 120.9% Other assets and liabilities, net (20.9%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. See notes to financial statements Annual report | Financial Opportunities Fund 13 Notes to Schedule of Investments LIBOR London Interbank Offered Rate (I) Non-income producing security. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (R) Direct placement securities are restricted to resale and the fund has limited rights to registration under the Securities Act of 1933. Beginning Ending Value as a Original share share percentage acquisition Acquisition amount/ amount/ of fund’s Value as of Issuer, description date cost par value par value net assets 10-31-13 Anchor Bancorp 9-20-13 $3,385,993 — 169,300 0.80% $3,400,383 Wisconsin, Inc. Bought: 169,300 shares Avenue Bank 1-29-07 $3,000,000 300,000 300,000 0.55% $2,333,280 Avidbank Holdings 6-18-13 $1,950,000 — 200,000 0.47% $2,019,540 Bought: 200,000 shares Hamilton State Bancshares 1-7-13 $2,339,000 — 350,000 0.61% $2,601,591 Bought: 350,000 shares Hometown Bankshares Corp. 6-26-13 $1,050,000 — 1,050 0.25% $1,050,000 Bought: 1,050 shares VantageSouth 8-8-13 $5,000,000 — $5,000,000 1.17% $5,000,000 Bancshares, Inc. Bought: $5,000,000 par (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) All or a portion of this security is pledged as collateral pursuant to the Credit Facility Agreement. Total collateral value at 10-31-13 was $200,205,198. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. † At 10-31-13, the aggregate cost of investment securities for federal income tax purposes was $418,230,264. Net unrealized appreciation aggregated $97,022,526, of which $113,226,587 related to appreciated investment securities and $16,204,061 related to depreciated investment securities. 14 Financial Opportunities Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-13 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $418,163,098) $515,252,790 Cash 5,890,502 Foreign currency, at value (Cost $920) 894 Receivable for investmentssold 1,882 Dividends and interestreceivable 860,036 Receivable due fromadvisor 65,483 Other receivables and prepaidexpenses 54,886 Totalassets Liabilities Credit facility agreementpayable 95,000,000 Payable for investmentspurchased 610,207 Interestpayable 2,238 Payable toaffiliates Administrative servicesfees 109,138 Trustees’fees 43,500 Other liabilities and accruedexpenses 92,016 Totalliabilities Netassets Net assets consistof Paid-incapital $328,038,450 Undistributed net investmentincome 1,208,424 Accumulated net realized gain (loss) on investments, written options and foreign currencytransactions (67,166) Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 97,089,666 Netassets Net asset value pershare Based on 18,528,511 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $23.01 See notes to financial statements Annual report | Financial Opportunities Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-13 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $10,473,385 Interest 1,405,085 Less foreign taxeswithheld (22,471) Total investmentincome Expenses Investment managementfees 5,064,617 Administrative servicesfees 1,100,167 Transfer agentfees 55,473 Trustees’fees 45,035 Printing andpostage 188,222 Professionalfees 169,064 Custodianfees 49,658 Registration and filingfees 21,748 Stock exchange listingfees 20,203 Interestexpense 498,631 Other 15,837 Totalexpenses Less expensereductions (660,100) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 18,092,309 Writtenoptions (226,003) Foreign currencytransactions (10,560) Change in net unrealized appreciation (depreciation)of Investments 74,470,007 Writtenoptions 150,253 Translation of assets and liabilities in foreigncurrencies (26) Net realized and unrealizedgain Increase in net assets fromoperations 16 Financial Opportunities Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 10-31-13 10-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $5,287,444 $3,111,494 Net realizedgain 17,855,746 13,958,983 Change in net unrealized appreciation(depreciation) 74,620,234 60,317,478 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (4,093,643) (3,176,174) From net realizedgain (17,851,525) (13,959,070) From tax return ofcapital — (408,876) Totaldistributions From fund sharetransactions Repurchased — (6,987,727) Totalincrease Netassets Beginning ofyear 350,451,118 297,595,010 End ofyear Undistributed (accumulated distributions in excess of) net investmentincome Shareactivity Sharesoutstanding Beginning ofyear 18,528,511 18,989,764 Sharesrepurchased — (461,253) End ofyear See notes to financial statements Annual report | Financial Opportunities Fund 17 F I N A N C I A L S T A T E M E N T S Statement of cash flows This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the year ended 10-31-13 Cash flows from operating activities Net increase in net assets from operations $97,763,424 Adjustments to reconcile net increase in net assets from operations to net cash used in operating activities: Long-term investments purchased (158,560,717) Long-term investments sold 85,776,156 Increase in short-term investments (3,820,463) Net amortization of premium (discount) 594,772 Increase in foreign currency (894) Decrease in receivable for investments sold 1,851,285 Increase in dividends and interest receivable (457,936) Decrease in other receivables and prepaid expenses 5,540 Increase in receivable due from advisor (65,483) Increase in payable for investments purchased 609,891 Decrease in payable for written options (264,250) Increase in payable to affiliates 62,625 Decrease in other liabilities and accrued expenses (6,916) Increase in interest payable 2,238 Net change in unrealized (appreciation) depreciation on investments (74,470,007) Net realized gain on investments (18,092,309) Net cash used in operating activities Cash flows from financing activities Borrowings from committed facility agreement payable $95,000,000 Cash distributions to common shareholders (21,945,168) Net cash provided by financing activities Net increase in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest 18 Financial Opportunities Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.29 0.17 0.08 0.07 0.29 Net realized and unrealized gain (loss) oninvestments 4.99 3.97 (0.49) 1.19 (3.63) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.22) (0.17) (0.09) (0.06) (0.29) From net realizedgain (0.96) (0.75) (0.82) (0.67) — From tax return ofcapital — (0.02) — — (0.94) Totaldistributions Anti-dilutive impact of repurchaseplan — 0.04 2 0.09 2 0.09 2 0.04 2 Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) Total return at market value (%) 4 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $426 $350 $298 $338 $339 Ratios (as a percentage of average net assets): Expenses beforereductions 1.88 1.53 1.52 1.51 1.55 Expenses net of fee waivers andcredits 1.71 5 1.38 1.37 1.36 1.40 Net investmentincome 1.37 0.94 0.48 0.39 1.88 Portfolio turnover (%) 20 19 23 34 37 Seniorsecurities Total debt outstanding end of period (inmillions) $95 — Asset coverage per $1,000 ofdebt 6 $5,487 — 1 Based on the average daily sharesoutstanding. 2 The repurchase plan was completed at an average repurchase price of $15.15, $14.82, $15.04 and $12.99 for 461,253, 1,016,051, 803,485 and 290,700 shares, and $6,987,727, $15,062,318, $12,088,382 and $3,776,593 for the years ended 10-31-12, 10-31-11, 10-31-10 and 10-31-09,respectively. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Total return based on net asset value reflects changes in the fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend, capital gain and tax return of capital distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the fund’s shares traded during theperiod. 5 Expenses net of fee waivers and credits excluding interest expense is 1.58% for the year ended 10-31-13. 6 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the fund outstanding at year end (Note 8). As debt outstanding changes, level of invested assets may change accordingly. Asset coverage ratio provides a measure ofleverage. See notes to financial statements Annual report | Financial Opportunities Fund 19 Notes to financial statements Note 1 — Organization John Hancock Financial Opportunities Fund, formerly John Hancock Bank and Thrift Opportunities Fund, (the fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Effective December 14, 2012, John Hancock Bank and Thrift Opportunity Fund changed its name to John Hancock Financial Opportunities Fund. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
